Cite as 2016 Ark. 356

                SUPREME COURT OF ARKANSAS

IN RE SUP. CT. ADMIN. ORDER NO.                  Opinion Delivered   October 20, 2016
17. MANDATORY COURSE ON
MAINTAINING AN ARKANSAS LAW
LICENSE



                                       PER CURIAM


       Supreme Court Administrative Order 17 is hereby vacated effective immediately, and

replaced as follows:

    ADMINISTRATIVE ORDER NUMBER 17. MANDATORY COURSE ON
             MAINTAINING AN ARKANSAS LAW LICENSE

       Each person admitted to the Bar of Arkansas (Bar), by examination, shall complete a
mandatory course (Course) on maintaining an Arkansas Law License. The Course shall be
completed within two years after the date an attorney is certified for admission to the Clerk
of the Arkansas Supreme Court.

        The Course shall consist of instruction approved by the Arkansas Supreme Court,
focusing on lawyers’ roles as an officer of the Court and as a member of the Bar, and lawyers’
relation to community, clients, courts, and ethical standards.

      The Course will be organized, prepared, and presented under the direction of the
Arkansas Supreme Court Office of Professional Programs.

        Upon good cause shown, an attorney may be entitled to an extension of time in which
to meet the requirement of this rule. “Good cause,” for purposes of this rule, includes but
is not limited to military service or a family or medical emergency during or immediately
before a scheduled Course. In addition, the Director of the Office of Professional Programs
is authorized to grant an attorney leave to achieve compliance in a manner other than
attendance at the Course.

      An attorney who fails to meet this requirement shall have his or her license suspended.
Such suspension shall be lifted only upon completion of the Course.
                                   Cite as 2016 Ark. 356

        The Office of Professional Programs shall be the repository for all records pertaining
to administration of this rule. The Office of Professional Programs shall be responsible for
providing notice to all persons seeking admission to the Bar of this requirement, Course dates
and locations. Further, the Office of Professional Programs shall maintain all records
pertaining to compliance and provide all notices required for enforcement of the provisions
of this rule.




                                              2